DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-6,8-10,12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miccoli (US Pub No. 20180046952), in view of Neelantan et al (US Pub No. 20150205041).


With respect to claim 1, Miccoli discloses etching a front side of a wafer (front side of 370,Fig.3H)  through an active layer (160a-b,120a-b,Fig.3G) of the wafer to create an etched cavity defining an smooth edge (Fig.3g) extending through at least portion of the active layer (254,256,Fig.2A; Fig.3G); and dicing the wafer from a backside of the wafer opposite the etched cavity (bottom of 370,Fig.3H) to at least a bottom surface of the etched cavity (bottom of 350,Fig.3G) to produce a diced cavity (Fig.3H) that retains the smooth edge (Fig.3H, the edge are the sidewalls of the opening 350,Fig.3H). However, Miccoli does not explicitly disclose coupling to an optical waveguide. On the other hand, Neelakantan et al et al discloses an optical wave guide (118,102,Fig.6b) is formed through the ILD and substrate (Fig.6b). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Miccoli 

 	With respect to claim 2, Miccoli does not explicitly disclose wherein the step of dicing further comprises using a dicing blade having a blade thickness greater than a width of the etched cavity perpendicular to the dicing blade. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 3, Miccoli discloses further comprising the step of aligning the dicing blade on the backside of the wafer to intersect the etched cavity (Fig.3H).

With respect to claim 5, Miccoli does not explicitly disclose comprising the step of creating at least one alignment mark on the backside of the wafer. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Miccoli such that at least one alignment mark on the backside of the wafer, in order to precisely cut the wafer in to smaller pieces.

With respect to claim 6, Miccoli discloses masking the front side of the wafer with a masking layer (310,226, Fig.3B) prior to the step of etching; and stripping the masking layer prior to the step of dicing (Fig.3H).

With respect to claim 8, Miccoli discloses further comprising the masking layer being photosensitive (Fig.3B).

With respect to claim 9, Miccoli discloses further comprising the masking layer comprising a hard mask material (226,Fig.3A) patterned directly or indirectly (Fig.3B).

With respect to claim 10, Miccoli does not explicitly disclose further comprising stripping the masking layer with a solvent. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Miccoli such that solvent is used to for stripping the mask in order to completely etch the entire structure with solvent, to make the process quicker.


With respect to claim 12, Miccoli discloses A manufacturing system to make a die (376,Fig.3H) with at least one smooth edge (left edge of 370 near 350,Fig.3H) that uses the method of claim 1.

With respect to claim 13, Miccoli discloses a die with at least one smooth etched cavity that uses the method of claim 1 (350b ,Fig.3H).

With respect to claim 14, Miccoli discloses make a die (376,Fig.3H) with at least one smooth edge that uses the method of claim 6 (edges of 370 near 350,Fig.3H).

With respect to claim 15, Miccoli discloses a die (376,Fig.3H) with at least one smooth etched cavity that uses the method of claim 6 (350b,Fig.3H).



With respect to claim 17, Miccoli discloses  a die (376,Fig.3H) with at least one smooth etched cavity (350b,Fig.3H)  made by a method of making a die, said method comprising the method of claim 1 (Fig.3H).

With respect to claim 18, Miccoli discloses a die (376,Fig.3H) with at least one smooth edge (edges of 370 near 350,Fig.3H) made by a method of making a die , said method comprising the method of claim 6.

With respect to claim 19, Miccoli discloses a die (376,Fig.3H) with at least one smooth etched cavity (350b,Fig.3H) made by a method of making a die, said method comprising the method of claim 6 (Fig.3H).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miccoli (US Pub No. 20180096952), in view of Neelantan et al (US Pub No. 20150205041), in view of Minamiru et al (US Pub No. 20160133784).


With respect to claim 4, Miccoli does not explicitly disclose further comprising mounting the wafer’s front side to a dicing tape prior to the step of dicing. On the other hand, Minamiru et al discloses comprising mounting the wafer’s frontside to a dicing tape (160,Fig.3E) prior to the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miccoli (US Pub No. 20180046952), in view of Neelantan et al (US Pub No. 20150205041), in view of Beyne et al (US Pub No. 20060068567)


 	With respect to claim 20, Miccoli discloses a method of making a die (left or right portion of opening, Fig.3H) having a smooth edge (portion of 370 next to 350,Fig.3H), said method comprising the steps of: masking the front side of the wafer with a masking layer (310,226,Fig.3b); etching a front side of a wafer through an active layer (Fig.3b-Fig.3D) of the wafer to create an etched cavity (Fig.3D) defining the smooth edge and extending through at least a portion of the active layer (120a-b,160a-b,Fig.3D); stripping the masking layer (Fig.3h);
dicing the wafer from a backside of the wafer opposite the etched cavity (Fig.3H, para 53) to at least a bottom surface of the etched cavity (Fig.3H) to produce a diced cavity that retains the smooth edge (edges of the substrate, Fig.3h). However, Miccoli does not explicitly disclose protecting the etched cavity with a protective material; removing the protective material. However, Beyne et al discloses protecting the etched cavity (7,Fig.4) with a protective material (8,Fig.4) ; removing the protective material (Fig.6A-B). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above such that before dicing passivation layer is formed within the cavity, in order to protect the device layer from the dicing process. However, Miccoli and Beyne et al do not explicitly disclose coupling to an optical waveguide. On the other hand, Neelakantan et al et al discloses an optical wave guide (118,102,Fig.6b) is formed through the ILD and substrate (Fig.6b). It would have been obvious .

Allowable Subject Matter
Claims 7,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/            Examiner, Art Unit 2895